—Judgment, Supreme Court, New York County (Michael Corriere, J.), rendered April 1, 1999, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree and resisting arrest, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and one year, respectively, unanimously affirmed.
Defendant was not deprived of a fair trial when, during voir dire, the court presented a brief, objective justification of buy- and-bust operations in general in response to a prospective juror’s concern that such operations were dishonest. The court’s remarks aided in the selection of a fair jury and did not exhibit any bias in favor of the prosecution or preview any of the evidence against defendant. Accordingly, the court did not exceed the bounds of its supervisory role (see, People v Jamison, 47 NY2d 882). Concur — Tom, J. P., Andrias, Wallach and Buckley, JJ.